NO. 07-06-0169-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL B

                                     JULY 31, 2006

                         ______________________________

                        OUANE THONGSAVATH, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE
                       _________________________________

            FROM THE 251ST DISTRICT COURT OF POTTER COUNTY;

               NO. 27,884-C; HONORABLE PATRICK PIRTLE, JUDGE
                       _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                               MEMORANDUM OPINION


      Appellant, Ouane Thangsavath, appeals a denial of his Motion for use of trial

records, hearing and appointment of counsel after conviction for the offense of aggravated

sexual assault. We will dismiss the appeal for want of jurisdiction.


      An untimely-filed notice of appeal will not invoke the jurisdiction of the court of

appeals. See State v. Riewe, 13 S.W.3d 408, 411 (Tex.Crim.App. 2000). In the absence

of a notice of appeal timely filed in compliance with the requirements of the Texas Rules
of Appellate Procedure, a court of appeals does not obtain jurisdiction to address the merits

of the appeal in a criminal case, and can take no action other than to dismiss the appeal.

Slaton v. State, 981 S.W.2d 208, 210 (Tex.Crim.App. 1998).


       Appellant proceeded to trial and was found guilty by a jury. The judgment was

entered on July 10, 1997. At the time of appellant’s conviction and the execution of the

judgment, appellant was required to give notice of appeal within 30 days after the day the

trial court entered an appealable order. TEX . R. APP . P. 41(b)(1), 52 Tex. Bar J. 893

(Tex.Crim.App. 1989) (amended 1997) (current version at TEX . R. APP . P. 26.2(a)).

Appellant filed his notice of appeal on April 25, 2006. Appellant’s failure to file a timely

notice of appeal prevents this court from having jurisdiction over his appeal. Slaton, 981
S.W.2d at 210. Consequently, the appeal is dismissed for want of jurisdiction.




                                          Mackey K. Hancock
                                              Justice



Do not publish.




                                             2